       Case:19-04547-ESL13 Doc#:83 Filed:12/14/20 Entered:12/14/20 13:48:53                               Desc:
                          Dismissal Movant Request Page 1 of 1
                               IN THE UNITED STATES BANKRUPTCY COURT
                                           District of Puerto Rico



IN RE:

GIOVANNI MARIN IRIZARRY                                      Case No. 19−04547 ESL
aka GIOVANI MARIN, aka GIOVANNI MARIN
WALESKA OLIVO SANTIAGO
aka WALESKA OLIVO                                            Chapter 13


xxx−xx−0979
xxx−xx−3849                                                  FILED & ENTERED ON 12/14/20


                         Debtor(s)



                                            ORDER DISMISSING CASE

The motion to dismiss filed by Firstbank Puerto Rico (docket #78) having been duly notified to all parties in interest,
and no replies having been filed, it is now

ORDERED that the instant case be and is hereby dismissed for the reasons stated in the motion to dismiss; and it is
further

ORDERED that, upon the dismissal of a chapter 13 case wherein a chapter 13 plan has not been confirmed, the court
shall retain jurisdiction to resolve any request for administrative expenses under 11 U.S.C. § 503(b) filed with the
clerk within twenty−one (21) days after the order of dismissal becomes final and unappealable; and it is further

ORDERED that the Clerk closes any contested matter or adversary proceeding pending in the instant case.

IT IS SO ORDERED.

In San Juan, Puerto Rico, this Monday, December 14, 2020 .
